Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered by the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Grom Social Enterprises, Inc., a Florida
corporation (the “Company”). The Company is conducting a private placement (the
“Offering”) of units (the “Units”) of the Company. Each Unit shall consist of
one (1) share of the Company’s common stock, par value $0.001 (the “Common
Stock”) and one (1) warrant exercisable for one share of the Common Stock at a
per share price of $0.25 and exercisable for a three-year period.

 

1.       SUBSCRIPTION AND PURCHASE PRICE

 

(a)       Subscription. Subject to the conditions set forth in Section 2 hereof,
the Company desires to issue and sell, and the Subscriber hereby subscribes for
and agrees to purchase, the number of Units indicated on the signature page
hereof on the terms and conditions described herein.

 

(b)       Purchase of Units. The Subscriber understands and acknowledges that
the purchase price to be remitted to the Company in exchange for the Units shall
be set at $0.10 per Unit, for an aggregate purchase price as set forth the
signature page hereof (the “Aggregate Purchase Price”). The Subscriber’s
delivery of this Agreement to the Company shall be accompanied by payment for
the Units subscribed for hereunder, payable in United States Dollars, by wire
transfer, or check of immediately available funds delivered contemporaneously
with the Subscriber’s delivery of this Agreement to the Company in accordance
with the wire instructions provided on Exhibit A. The Subscriber understands and
agrees that, subject to Section 2 and applicable laws, by executing this
Agreement, it is entering into a binding agreement.

 

2.       Acceptance and Closing Procedures

 

(a)       Closing. The closing of the purchase and sale of the Units hereunder
(the “Closing”) shall take place at the offices of Grom Social Enterprises, Inc,
2060 NW Boca Raton Blvd. #6 Boca Raton, Florida 33431 or such other place as
determined by the Company and may take place in one of more closings.

 

(c)       Following Acceptance or Rejection. The Subscriber acknowledges and
agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Aggregate Purchase Price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat the Aggregate Purchase Price received as an
interest free loan to the Company until such time as the Subscription is
accepted.

 

3.       THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a)       The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

 

 



 1 



 

 

(b)       The Subscriber acknowledges its understanding that the Offering and
sale of the Units is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4 (a)(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the Subscriber represents
and warrants to the Company and its affiliates as follows:

 

(i)       The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the Units
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise. The Subscriber does not have any such
intention.

 

(ii)       The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.

 

(iii)       The Subscriber is acquiring the Units solely for the Subscriber’s
own beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Units.

 

(iv)       The Subscriber has the financial ability to bear the economic risk of
the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.

 

(v)       The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the Units. If
other than an individual, the Subscriber also represents it has not been
organized solely for the purpose of acquiring the Units.

 

(vi)       The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.

 

(c)       The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.

 

(d)       The Subscriber has carefully considered the potential risks relating
to the Company and a purchase of the Units, and fully understands that the Units
are a speculative investment that involves a high degree of risk of loss of the
Subscriber’s entire investment. Among other things, the Subscriber has carefully
considered each of the risks described under the heading “Risk Factors” in the
Company’s SEC Filings (as defined below), which risk factors are incorporated
herein by reference.

 

 

 



 2 



 

 

(e)       The Subscriber will not sell or otherwise transfer any Units without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Units have not been registered under
the Securities Act or under the securities laws of any state and, therefore,
cannot be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the Subscriber is aware that the Units are “restricted
securities,” as such term is defined in Rule 144 promulgated under the
Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The Subscriber also
understands that the Company is under no obligation to register the Units on
behalf of the Subscriber or to assist the Subscriber in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The Subscriber understands that any sales or transfers of the
Units are further restricted by state securities laws and the provisions of this
Agreement. The Subscriber understands that the Company may limit further the
right to sell or transfer Units by establishing procedures for approval of any
such transfer, limiting counsel authorized to review and approve Rule 144
transactions and approving opinion fees, for transfers sought to be permitted
under Rule 144, which may result in delays in desired sales or transfers by
Subscribers.

 

(f)       No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.

 

(g)       The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Units will not cause such overall commitment to become
excessive.

 

(h)       The Subscriber understands and agrees that the certificates for the
Units shall bear substantially the following legend until (i) such Units shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company, such Units may be sold without
registration under the Securities Act, as well as any applicable “blue sky” or
state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(i)       Neither the Securities and Exchange Commission (the “SEC”) nor any
state securities commission has approved the Units or passed upon or endorsed
the merits of the Offering.

 

(j)       The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

 

 



 3 



 

 

(k)       The Subscriber is unaware of, is in no way relying on, and did not
become aware of, the Offering through or as a result of, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Units and did not become aware of the Offering through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally.

 

(l)       The Subscriber has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Agreement or the transactions contemplated hereby.

 

(m)       The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Units, and the Subscriber has relied on
the advice of, or has consulted with, only its own Advisors.

 

(n)        The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(o)       No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.

 

(p)       (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(q)       This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.

 

(r)       The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.

 

 

 



 4 



 

 

(s)       The Subscriber is, and on each date on which the Subscriber continues
to own restricted Units from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding such person’s
residence) or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse.

 

(t)       The Subscriber, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the Offering, and has
so evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.

 

(u)       The Subscriber has reviewed, or had an opportunity to review, all of
the SEC Filings, and all “Risk Factors” and “Forward Looking Statements”
disclaimers contained therein. In addition, the Subscriber has reviewed and
acknowledges it has such knowledge, sophistication, and experience in securities
matters, and understands the following additional Risk Factor related to the
Company:

 

4.       The Company’s Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a)       Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Florida. The Company is duly qualified to do business, and is in good standing
in the states required due to (a) the ownership or lease of real or personal
property for use in the operation of the Company's business or (b) the nature of
the business conducted by the Company, except where the failure to do so would
not result in a material adverse effect to the Company. The Company has all
requisite power, right and authority to own, operate and lease its properties
and assets, to carry on its business as now conducted, to execute, deliver and
perform its obligations under this Agreement to which it is a party, and to
carry out the transactions contemplated hereby and thereby. All actions on the
part of the Company and its officers and directors necessary for the
authorization, execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby and thereby, and the
performance of all of the Company's obligations under this Agreement have been
taken or will be taken prior to the Closing. This Agreement has been duly
executed and delivered by the Company, and this Agreement is a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 

(b)       Issuance of Units. The Units to be issued to the Subscriber pursuant
to this Agreement, when issued and delivered in accordance with the terms of
this Agreement, will be duly and validly issued and will be fully paid and
non-assessable.

 

(c)       Authorization; Enforcement. The execution, delivery and performance of
this Agreement, and the consummation of the transactions contemplated hereby
will not (a) constitute a violation (with or without the giving of notice or
lapse of time, or both) of any provision of any law or any judgment, decree,
order, regulation or rule of any court, agency or other governmental authority
applicable to the Company, (b) require any consent, approval or authorization
of, or declaration, filing or registration with, any person, (c) result in a
default (with or without the giving of notice or lapse of time, or both) under,
acceleration or termination of, or the creation in any party of the right to
accelerate, terminate, modify or cancel, any agreement, lease, note or other
restriction, encumbrance, obligation or liability to which the Company is a
party or by which it is bound or to which any assets of the Company are subject,
(d) result in the creation of any lien or encumbrance upon the assets of the
Company, or upon any Units or other securities of the Company, (e) conflict with
or result in a breach of or constitute a default under any provision of those
certain articles of incorporation or those certain bylaws of the Company, or (f)
invalidate or adversely affect any permit, license, authorization or status used
in the conduct of the business of the Company.

 

 

 



 5 



 

 

(d)       SEC Filings. The Company is subject to, and in full compliance with,
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of each of the
Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and
Current Reports on Form 8-K (collectively, the “SEC Filings”), and all such SEC
Filings are incorporated herein by reference.

 

(e)       No Financial Advisor. The Company acknowledges and agrees that the
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Units and the transactions contemplated hereby. The Company
further acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Units. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(f)       Indemnification. The Company will indemnify and hold harmless the
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all Loss arising out of or
based upon any representation or warranty of the Company contained herein or in
any document furnished by the Company to the Subscriber in connection herewith
being untrue in any material respect or any breach or failure by the Company to
comply with any covenant or agreement made by the Company to the Subscriber in
connection therewith; provided, however, that the Company’s liability shall not
exceed the Subscriber’s Aggregate Purchase Price tendered hereunder.

 

(g)       Capitalization and Additional Issuances. The authorized, issued and
outstanding capital stock of the Company is as set forth in the SEC Filings and
all issued and outstanding Units of the Company are validly issued, fully paid
and non-assessable. Except as set forth in the SEC Filings and as otherwise
required by law, there are no restrictions upon the voting or transfer of any of
the Units of capital stock of the Company pursuant to the Company’s Articles of
Incorporation (the “Articles of Incorporation”), Bylaws or other governing
documents or any agreement or other instruments to which the Company is a party
or by which the Company is bound.

 

(h)       Private Placements. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Units by the Company to
the Subscribers as contemplated hereby.

 

(j)       Investment Company. The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Units will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

5.       MISCELLANEOUS PROVISIONS

 

(a)       All parties hereto have been represented by counsel, and no inference
shall be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b)       Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c)       Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

 

 



 6 



 

 

(d)       The representations, warranties and agreement of the Subscriber and
the Company made in this Agreement shall survive the execution and delivery of
this Agreement and the delivery of the Units.

 

(e)       Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

(f)       Except as otherwise provided herein, this Agreement shall be binding
upon, and inure to the benefit of, the parties to this Agreement and their
heirs, executors, administrators, successors, legal representatives and assigns.
If the Subscriber is more than one person or entity, the obligation of the
Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

(g)       This Agreement is not transferable or assignable by the Subscriber.

 

(h)       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflicts of law
principles.

 

(i)       The Company and the Subscriber hereby agree that any dispute that may
arise between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(j)       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(j)       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 



 7 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

Grom Social Enterprises, Inc.

 

 

 

Address for Notice:

2060 NW Boca Raton Blvd., Suite #6

Boca Raton, FL 33431

By:__________________________________________

Name:

Title:

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR SUBSCRIBER FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 



 

 

[Subscriber SIGNATURE PAGE TO Grom SOCial Enterprises, INC.

SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the _____ day
of ______________, 2019

 

 

Name of Subscriber:

 

 

Signature of Authorized Signatory of Subscriber: _____________________________

 

Name of Authorized Signatory:

 

 

Email Address of Authorized Signatory: _______________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Subscriber: ___________________________________

 

 

 

Address for Delivery of Securities to Subscriber (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

 

Aggregate Purchase Price: $____________

 

Common Stock: __________________ Units

 

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 

 

 

 

 

 

 

 

 

 



 9 



 

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

oYou are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase Units
of common stock and warrants to purchase common stock (the “Units”), is made by
a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (2) you have total assets in excess of $5,000,000 and the decision
that you shall subscribe for and purchase the Units is made solely by persons or
entities that are accredited investors, as defined in Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Units is made solely by persons or entities that are accredited investors.

 

oYou are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

oYou are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), with total assets exceeding US$5,000,000
and not formed for the specific purpose of making investing in a Company.

 

oYou are a director or executive officer of the Company.

 

oYou are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Units.

 

oYou are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

oYou are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units and whose subscription for and purchase
of the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 

oYou are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 

 

 

 

 

 

 

 

 

 

 

 



 10 



 

 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Units, your:

 



  Investment Objectives: ☐ Aggressive Growth ☐ Speculation               Risk
Tolerance: ☐ Low Risk ☐ Moderate Risk ☐ High Risk

 

Are you associated with a FINRA Member Firm?          ☐ Yes          ☐ No

 

Your initials (subscriber and co-subscriber, if applicable) are required for
each item below:

 

____   ____  I/We understand that this investment is not guaranteed.

 

____   ____  I/We are sophisticated in financial and business affairs and are
able to evaluate the risks and merits of an investment in this offering.

 

____   ____  I/We confirm that this investment is considered “high risk.” (This
type of investment is considered high risk due to the inherent risks including
lack of liquidity and lack of diversification. Success or failure of private
placements such as this is dependent on the corporate issuer of these securities
and is outside the control of the investors. While potential loss is limited to
the amount invested, such loss is possible.)

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Units.

 



___________________________________
Name of Subscriber [please print]

 

___________________________________

Signature of Subscriber (Entities please

provide signature of Subscriber’s duly

authorized signatory.)

 

___________________________________

Name of Signatory (Entities only)

 

 

 

 

___________________________________

Title of Signatory (Entities only)



___________________________________
Name of Co-Subscriber [please print]

 

___________________________________

Signature of Co-Subscriber

 

 

 

 

 

 

 

 

 

 11 



 

 

Exhibit A

 

Wire Instructions

 

Wells Fargo Bank

3601 N. Federal Highway

Boca Raton, Fl. 33431

 

Credit Account #: 1348620665

 

Routing #:  121000248

 

For credit to: Grom Social Enterprises, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 



